Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered December 5, 1985, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the sufficiency of the plea allocution was not preserved for appellate review (see, People v *802Pellegrino, 60 NY2d 636). Even assuming that the factual recitation was not complete, reversal of the judgment in the interest of justice is not warranted because the record demonstrates that the plea was knowingly and voluntarily entered with the assistance of counsel, and there is no suggestion that the plea was improvident or baseless (see, People v Harris, 61 NY2d 9,16-17; People v Caban, 131 AD2d 863).
Furthermore, the sentence of an indeterminate term of 4 to 8 years’ imprisonment imposed upon the defendant was the one for which he freely bargained and, thus, he has no basis to complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816). Nor does the court’s promise to consider imposition of a lesser term upon receipt of the presentence report require vacatur of the sentence. The court clearly stated that a term of no greater than 4 to 8 years’ imprisonment would be imposed and the defendant clearly indicated his understanding of that promise. Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.